IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Vincent Lorino,                    :
                       Petitioner  :
                                   :
             v.                    :            No. 1217 C.D. 2019
                                   :
Workers' Compensation Appeal Board :
(Commonwealth of Pennsylvania),    :
                       Respondent :


PER CURIAM                         ORDER


               NOW, October 8, 2020, upon consideration of Petitioner’s

application for reargument, and Respondent’s answer in response thereto, the

application is denied.